Exhibit (a)(1)(ii) COMPUCREDIT HOLDINGS CORPORATION LETTER OF TRANSMITTAL To Tender 3.625% Convertible Senior Notes due 2025 (CUSIP Nos. 20478N AA 8 and 20478N AB 6) 5.875% Convertible Senior Notes due 2035 (CUSIP Nos. 20478N AC 4 and and 20478N AD 2) Pursuant to the Offer to Purchase dated January 28, 2010 The tender offer and withdrawal rights will expire at 11:59p.m., New York City time, on February 25, 2010, unless extended by CompuCredit Holdings Corporation (such time and date, as the same may be extended, the “Expiration Date”). The depositary for the Offers is: U.S. Bank National Association By Registered or Certified Mail, Hand or by Overnight Courier: U.S. Bank National Association West Side Flats Operations Center Attention: Specialized Finance 60 Livingston Avenue Mail Station—EP-MN-WS2N St. Paul, Minnesota 55107-2292 Facsimile Transmission Number:
